DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a port extender system that is positioned in the rack and that includes: 
respective first ports cabled to each of the plurality of computing devices, 
wherein each of the respective first ports is located adjacent the computing device to which it is cabled and between the first plane and the second plane associated with that computing device; and 
a plurality of second ports that are each located adjacent to the switch device and cabled via a respective cable to the switch device, 
wherein each respective first port is connected to one of the plurality of second ports such that each of the plurality of computing devices may transmit data to the switch device via the first port cabled to that computing device, the connection of that first port to the respective second port, and the cabling of that respective second port to the switch device via the respective cable”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-6 depending from claim 1 are therefor also allowable.

Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a communication system that is located in the at least one chassis and that includes: 
respective first ports that are each configured to be cabled to the plurality of computing devices when the at least one chassis is positioned in the rack; and 
a plurality of second ports that are each configured to each be located adjacent to the switch device and cabled via a respective cable to the switch device when the at least one chassis is positioned in the rack, 
wherein each respective first port is connected to one of the plurality of second ports such that each of the plurality of computing devices may transmit data to the switch device via a first port cabled to that computing device, the connection of that first port to a respective second port, and the cabling of that respective second port to the switch device via a respective cable”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 8-13 depending from claim 7 are therefor also allowable.

Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the port extender system includes: 
respective first ports in a first port stacked orientation, 
wherein each of the respective first ports is located adjacent a respective computing device included in the plurality of computing device; and 
a plurality of second ports that are each located adjacent to the switch device and cabled via a respective cable to the switch device, 
wherein each respective first port is connected to one of the plurality of second ports; 
connecting a respective port/computing device cable to each respective first port and the computing device located adjacent that respective first port; and 
transmitting, by each of the plurality of computing devices, data via the respective port/computing device cables that cables that computing device to the respective first port, the connection of that first port to the respective second port, and the respective cable that cables that respective second port to the switch device”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 15-20 depending from claim 14 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841   
                                                                                                                                                                                                     /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841